Citation Nr: 0737886	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 19, 
2001, for the grant of a 100 percent disability rating for 
asthma

2.  Entitlement to an effective date prior to August 30, 
2002, for the grant of service connection for panic disorder 
with depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from January 1987 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2003 rating decision of the 
Chicago, Illinois regional office (RO) of the Department of 
Veterans Affairs (VA) which, in part, increased the 
disability rating for asthma from 60 to 100 percent, 
effective August 30, 2002; and granted entitlement to service 
connection for a panic disorder, effective August 30, 2002.  
In a February 2006 rating decision, the RO granted an earlier 
effective date for the veteran's 100 disability evaluation 
for asthma of February 19, 2001.  


FINDINGS OF FACT

1.  A record of VA hospitalization on February 19, 2001, 
served as an informal claim for an increased rating for 
asthma.

2.  On December 26, 2000, was factually ascertainable that an 
increase in asthma disability had occurred.

4.  In an October 1998 rating determination, the RO denied 
service connection for an adjustment order claimed as 
depression.  The veteran was notified of this decision and 
did not perfect an appeal.  Thus, the decision became final.

5.  On August 30, 2002 the veteran submitted a claim for 
service connection for anxiety and panic attacks. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 26, 2000, 
for a 100 percent evaluation for asthma have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.400(o) (2007).

2.  The criteria for an effective date prior to August 30, 
2002 for service connection and the assignment of a 30 
percent evaluation for panic disorder with depression have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, service connection and disability 
evaluations have already been established and the veteran is 
seeking earlier effective dates, thus, the first four 
Dingess/Hartman notice elements have been satisfied. 

In a letter issued in July 2005, the RO notified the veteran 
of the evidence required to substantiate entitlement to 
earlier effective dates.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the July 2005 VCAA letter 
contained a notation that the veteran should tell VA about 
any additional evidence or information that pertained to his 
claim.  This statement served to advise the veteran to submit 
any evidence in his possession pertinent to the claims on 
appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the July 2005 letter.  The letter also contained information 
regarding ratings and effective dates; however, this appeal 
arises from disagreement with the effective dates of grants 
of benefits by the RO.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  It thus appears that no additional notice was 
required.  

There was a timing deficiency with the July 2005 letter 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Assuming arguendo that the notice was required, the timing 
deficiency was remedied by the readjudication of the claim 
after the notice was provided.  Id.

VA has thereby met its obligations to provide VCAA notice.



The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent VA examinations in 
September 1998 and February 2003.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Earlier Effective Date

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Once a formal claim for compensation has been allowed, or 
disallowed on the basis that the service connected disability 
is not compensable in degree, the report of a VA outpatient 
or in-patient examination will be accepted as an informal 
claim for increased benefits, and the date of claim will be 
the date of the examination.  38 C.F.R. § 38 C.F.R. § 3.157 
(2007). 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 


I.  Entitlement to an effective date prior to February 19, 
2001, for the grant of a 100 percent disability rating for 
asthma.

Factual Background

The veteran underwent a VA examination for asthma in 
September 1998.  The examiner noted that the veteran had an 
initial asthma attack in March 1998, which required her to 
receive treatment at an Army base emergency room.  She had 
continued to have asthmatic attacks about every three days 
since March or April and now had attacks every one to two 
weeks of that initial severity.  

The veteran had a breathing machine at home and received 
Proventil, Ental and Bromide.  She was currently on Proventil 
metered dose inhaler as occasion required (p.r.n), Serevent 
twice daily (b.i.d.), Flovent two puffs daily, Aerobid two 
buffs b.i.d., Theophylline daily and Prednisone on a p.r.n. 
basis.  The diagnosis was asthma that seemed fairly well 
controlled with medications.  The September 1998 VA 
examination also reported an FVC of 115 percent, and FEV-1 of 
82 percent.  

In an October 1998 rating decision, the St. Louis Missouri RO 
granted entitlement to service connection for asthma at a 60 
percent rating, effective August 19, 1998, the day following 
the veteran's discharge from service.  

The veteran did not appeal the October 1998 rating decision 
and has not claimed clear and unmistakable error in that 
decision, hence, it is now final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

In an April 2003 rating decision, the Chicago, Illinois RO 
increased the veteran's disability rating to a 100 percent 
evaluation, effective August 30, 2002.  This increased rating 
was based on the results of a February 2003 VA examination.  

In February 2004, the veteran filed a notice of disagreement 
and argued that the 100 percent disability evaluation for 
asthma should have been effective in 1998.  

In a February 2006 rating decision, the RO granted an 
effective date of February 19, 2001, for the 100 evaluation 
for asthma.  This effective date was based on the report of 
VA hospitalization and treatment beginning on February 19, 
2001.

VA treatment records reflect that the veteran was 
hospitalized after experiencing respiratory failure after 
inhaling Pins Sol and chlorine while cleaning.  During 
hospitalization, it was noted that inhaled steroids would be 
reintroduced.

An undated record from the Social Security Administration 
apparently created in July 2000 shows that the veteran was 
found to have asthma that was stable with pulmonary function 
tests that were "ok." 

Records from Loyola Health Care System were received after 
they were requested by the RO in February 2003.  These 
records show that on December 26, 2000, the veteran was seen 
in the emergency department with complaints of shortness of 
breath.  The diagnosis was an exacerbation of asthma.  There 
are no indications that a pulmonary function test was 
performed.  Her medications were listed as: Abuterol, 
Florent, Vancarase, Serevent, and Voltan.  She was given a 
nine day prescription for Prednisone.  In July 2001, it was 
reported that the veteran had had 20 visits to the emergency 
department for exacerbations of asthma.  

Analysis

The veteran contends that he is entitled to an effective date 
prior to February 19, 2001 for the grant of a 100 percent 
disability rating for asthma.  He basically argues that he 
has met the criteria for a 100 disability rating for asthma 
since his first asthma attack in March 1998.

The veteran's bronchial asthma has been evaluated using 
criteria set forth at 38 C.F.R. § 4.97, Diagnostic Code 6602. 

Under Diagnostic Code 6602, a 60 percent evaluation requires 
that FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 
55 percent; at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for 
bronchial asthma findings of FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2007). 

In this instance, a 100 percent disability evaluation is not 
warranted prior to February 19, 2001.  The evidence does not 
establish FEV-1 less than 40 percent predicted, or, FEV-1/FVC 
less than 40 percent, or, more than one attack per week with 
episodes of respiratory failure, or, that the veteran 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

While the Board recognizes that evidence of record shows 
multiple types of corticosteroid treatment for the veteran's 
bronchial asthma, competent medical evidence of record does 
not show consistent prescribed daily use of systemic (oral or 
parenteral) high dose corticosteroids prior to February 19, 
2001.  The veteran was prescribed Presnidone in September 
1998, but it was on an as needed basis, and later records 
show that she was not taking Prednisone on a daily basis.  
Additionally, while the veteran was prescribed Serevent, 
Flovent and Aerobid on a daily basis, these are not systemic 
corticosteroids or immunosuppressive drugs.  See Medline Plus 
Drug Information, available at 
http://www.nlm.nih.gov/medlineplus/druginformation.html.  As 
such, there is no evidence that the veteran's asthma requires 
systemic corticosteroids or immunosuppressive drugs.

The records do show that on December 26, 2000, there was an 
increase in the veteran's symptomatology, and that from that 
date forward she required frequent visits to the emergency 
room for exacerbations of asthma.  By July 2001, it was 
reported that she had had 20 visits to the emergency room; 
indicating that she was experiencing approximately weekly 
attacks.  As the February 2001 VA treatment records served as 
a claim for increase under 38 C.F.R. § 3.157, and the 
December 26, 2000, private emergency room visit showed an 
increase in disability within one year of the claim, the 
veteran is entitled to an effective date for the 100 percent 
rating of December 26, 2000.  38 C.F.R. § 3.400(o).

The evidence, between the time of the final rating decision 
in October 1998 and the December 26, 2000 treatment did not 
show any of the symptoms envisioned in the criteria for a 100 
percent rating.  An effective date of December 26, 2000 for 
the 100 percent rating is therefore, granted. 

II.  Entitlement to an effective date prior to August 30, 
2002, for the grant of service connection for panic disorder 
with depression.

Analysis

The effective date of an award of disability compensation 
based on an original claim for direct service connection or a 
claim reopened after final disallowance shall be the date 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2007).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later. 38 C.F.R. § 3.400(r) (2007).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2007). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2007).

The record shows that the veteran filed a claim for service 
connection for depression in August 1998.  The RO denied the 
claim in an October 1998 rating decision.  The veteran was 
notified of this decision in a November 1998 letter and did 
not appeal.  Thus, the decision became final.  38 U.S.C.A. § 
7105.

No further correspondence was received from the veteran on 
the issue of service connection for depression until August 
30, 2002, when the veteran requested service connection for 
panic/anxiety attacks.

In April 2003, the RO granted service connection for panic 
disorder with depression, effective August 30, 2002, based on 
the results of a February 2003 VA examination.

The law is clear that VA cannot grant an effective date 
earlier than the claim to reopen.  Accordingly, the law 
dictates that the effective date for the grant of service 
connection and the 30 percent evaluations is August 30, 2002.  
The appeal for an earlier effective date is denied. 


ORDER

Entitlement to an effective date of December 26, 2000, for 
the grant of a 100 percent disability rating for asthma is 
granted.

Entitlement to an effective date prior to August 30, 2002, 
for the grant of service connection for panic disorder with 
depression is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


